Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a sputtering system and sputtering method in which a first elongated tube electrode, with an end of the tube adjacent the substrate, is configured to receive a gas flow and is surrounded by a magnet to form a magnetic field within the tube, and a second electrode of a different material than the tube is placed within the tube electrode.  A voltage is applied between the first and second electrodes, the voltage alternated for depositing alternating layers of materials from the first and second electrodes.
	
	While prior art exists that discloses knowledge in the art cylindrical/tube electrodes with a second electrode within the tube and surrounding magnets with alternating voltage supplies (see prior office action), none of the prior art teaches nor suggests a first and second electrode of different materials arranged concentrically and configured to form alternating material layers.  Some of the previous prior art teaches away from different materials for the requisite electrodes to prevent contamination (see Van Cakenberghe at col 3 lines 24-27) while other art teaches different target materials for formation of alloys by simultaneous deposition (see Haag, US 6337001).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASON BERMAN/Primary Examiner, Art Unit 1794